—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.) rendered March 5, 1992, convicting him of manslaughter in the second degree, criminal possession of stolen property in the third degree, and leaving the scene of an accident, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict is not supported by legally sufficient evidence is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, we find that the evidence, viewed in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, Penal Law § 125.15 [1]; People v Heinsohn, 92 AD2d 574, affd 61 NY2d 855). The evidence at trial established that the defendant drove a stolen car approximately 69 miles per hour in a 30 miles per hour zone, passed a red light, and drove onto the sidewalk during rush hour in a heavily populated area, to avoid being caught by the police. The defendant then swerved to avoid hitting another car and drove onto the sidewalk a second time. The defendant lost control of the car and struck and killed a four-year-old child who was riding his bicycle on the sidewalk. The car dragged the child approximately 15 feet and finally stopped in front of a supermarket. The defendant immediately fled from the scene, discarding his clothing as he ran from the police. Moreover, the jury’s verdict was not against the weight of the evidence (see, CPL 470.15 [5]; Vehicle and Traffic Law §600 [2] [a], [b]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review and, in any event, are without merit. Bracken, J. P., Balletta, Miller and Pizzuto, JJ., concur.